COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                                  §
 IN RE: ROSA SERRANO,
                                                  §               No. 08-11-00145-CV
                 Relator.
                                                  §         AN ORIGINAL PROCEEDING

                                                  §

                                                  §

                                  MEMORANDUM OPINION

       Relator, appearing pro se, filed a petition for injunctive relief, complaining of an order

granting summary judgment in a forcible detainer case. In addition to granting summary judgment,

the order awarded possession of certain commercial property to the Real Party in Interest and

required Relator to pay $5,000 in attorney’s fees. Although Relator’s petition is difficult to

understand, she seems to be arguing that the trial court did not allow twenty-one days to pass from

the filing of the motion for summary judgment before granting the motion. See TEX . R. CIV . P.

166a(c). She also seems to argue that the facts do not support the judgment.

       “We may issue an injunction only if it is necessary to enforce our jurisdiction, to preserve the

subject matter of an appeal, or to prevent an appeal from becoming moot.” Duncan v. State, No.

08–10–00309–CV, 2011 WL 1533422, at *2 (Tex. App. – El Paso Apr. 20, 2011, no pet. h.) (mem.

op.), citing Mathis v. Barnes, 316 S.W.3d 795, 808–09 (Tex. App. – Tyler 2010, pet. filed); see also

TEX . GOV ’T CODE ANN . § 22.221(a) (West 2004). We cannot issue an injunction to preserve the

status quo or for equitable reasons. Duncan, 2011 WL 1533422, at *2; Mathis, 316 S.W.3d at 809;

EMW Mfg. Co. v. Lemons, 724 S.W.2d 425, 426 (Tex. App. – Fort Worth 1987, no writ). Because

no appeal is pending in this matter, we do not have authority to issue an injunction. See In re
Nguyen, 155 S.W.3d 191, 194 (Tex. App. – Tyler 2003, orig. proceeding).

        We have authority to issue a writ of mandamus against certain judges in our geographic

district even if an appeal is not pending. See TEX . GOV ’T CODE ANN . § 22.221(b) (West 2004).

However, if we liberally construed Relator’s petition as one seeking a writ of mandamus, she would

still not be entitled to relief because the petition does not comply with the Texas Rules of Appellate

Procedure. Among other things, Relator has not certified that every factual statement in the petition

is supported by competent evidence in an appendix or record. See TEX . R. APP . P. 52.3(j). The

petition is not accompanied by a proper appendix or record. See TEX . R. APP . P. 52.3(k), 52.7.

Relator has provided copies of the trial court’s order, a notice from the trial court, and portions of

a lease , but these documents are not certified or sworn and even if they were certified or sworn, they

are insufficient to show that Relator is entitled to relief. See TEX . R. APP . P. 52.3(k)(1)(A),

52.7(a)(1). Moreover, Relator did not submit the filing fee or an affidavit of indigence when she

submitted the petition. See TEX . R. APP . P. 5, 20.1(c)(2). Although she submitted an affidavit of

indigence after the petition was filed, the affidavit does not contain the required information. See

TEX . R. APP . P. 20.1(b). The affidavit falls far short of establishing that Relator is indigent; it does

not provide Relator’s income or expenses.

        The petition for injunctive relief is dismissed.



                                                GUADALUPE RIVERA, Justice
May 27, 2011

Before Chew, C.J., McClure, and Rivera, JJ.